
	
		I
		111th CONGRESS
		2d Session
		H. R. 5744
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2010
			Mr. Yarmuth
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  credit for energy efficient appliances.
	
	
		1.Short titleThis Act may be cited as the
			 Revitalizing American Manufacturing
			 Act of 2010.
		2.Extension and
			 modification of energy efficient appliance credit
			(a)DishwashersParagraph
			 (1) of section 45M(b) of the Internal Revenue Code of 1986 is amended by
			 striking and at the end of subparagraph (A), by striking the
			 period at the end of subparagraph (B) and inserting a comma, and by adding at
			 the end the following new subparagraphs:
				
					(C)$25 in the case of a dishwasher which is
				manufactured in calendar year 2011 and which uses no more than 307 kilowatt
				hours per year and 5.0 gallons per cycle (5.5 gallons per cycle for dishwashers
				designed for greater than 12 place settings),
					(D)$50 in the case of a dishwasher which is
				manufactured in calendar year 2011, 2012, or 2013 and which uses no more than
				295 kilowatt hours per year and 4.25 gallons per cycle (4.75 gallons per cycle
				for dishwashers designed for greater than 12 place settings), and
					(E)$75 in the case of a dishwasher which is
				manufactured in calendar year 2011, 2012, or 2013 and which uses no more than
				280 kilowatt hours per year and 4 gallons per cycle (4.5 gallons per cycle for
				dishwashers designed for greater than 12 place
				settings).
					.
			(b)Clothes
			 washersParagraph (2) of section 45M(b) of such Code is amended
			 by striking and at the end of subparagraph (C), by striking the
			 period at the end of subparagraph (D) and inserting a comma, and by adding at
			 the end the following new subparagraphs:
				
					(E)$175 in the case of a top-loading clothes
				washer manufactured in calendar year 2011 which meets or exceeds a 2.2 modified
				energy factor and does not exceed a 4.5 water consumption factor, and
					(F)$225 in the case
				of a clothes washer manufactured in calendar year 2011, 2012, or 2013—
						(i)which is a top-loading clothes washer and
				which meets or exceeds a 2.4 modified energy factor and does not exceed a 4.2
				water consumption factor, or
						(ii)which is a front-loading clothes washer and
				which meets or exceeds a 2.8 modified energy factor and does not exceed a 3.5
				water consumption
				factor.
						.
			(c)RefrigeratorsParagraph
			 (3) of section 45M(b) of such Code is amended by striking and at
			 the end of subparagraph (C), by striking the period at the end of subparagraph
			 (D) and inserting a comma, and by adding at the end the following new
			 subparagraphs:
				
					(E)$150 in the case of a refrigerator
				manufactured in calendar year 2011, 2012, or 2013 which consumes at least 30
				percent less energy than the 2001 energy conservation standards, and
					(F)$200 in the case of a refrigerator
				manufactured in calendar year 2011, 2012, or 2013 which consumes at least 35
				percent less energy than the 2001 energy conservation
				standards.
					.
			(d)Rebasing of
			 limitations
				(1)In
			 generalParagraph (1) of
			 section 45M(e) of such Code is amended by striking December 31,
			 2007 and inserting December 31, 2010.
				(2)Exception for
			 certain refrigerators and clothes washersParagraph (2) of
			 section 45M(e) of such Code is amended—
					(A)by striking
			 subsection (b)(3)(D) and inserting subsection
			 (b)(3)(F), and
					(B)by striking
			 subsection (b)(2)(D) and inserting subsection
			 (b)(2)(F).
					(3)Gross receipts
			 limitationParagraph (3) of section 45M(e) of such Code is
			 amended by striking 2 percent and inserting 4
			 percent.
				(e)Effective
			 date
				(1)In
			 generalExcept as provided in
			 paragraph (2), the amendments made by this section shall apply to appliances
			 produced after December 31, 2010.
				(2)LimitationsThe
			 amendments made by subsection (d) shall apply to taxable years beginning after
			 December 31, 2010.
				
